   CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 1 of 22




US v Michael Hari
CR 18-150(1) (DWF/HB)




                            Exhibit G
         CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 2 of 22
   Nov,14,2018           3:06PM          Ford County        Circuit Clerk                                         No,897l P, 4
                                                                                     )
                                                              COURT OF ILLINOIS
                                                                                  flttndependent
                                                                 JUDXCIAL CTRCUIT f, crlrninal
                                                                          COUNW tr Juvenile
?s ,i      ;                                                                      tr Other CIvíl proceedlng
                     s                                                                                 '
                               (Person                                                                     FITED IN THECÍRC|JITCOIJRT
                                                    Pr0tÊction)
                                                                                                            {rF r0RD    c0uf\lÏYt[Ut'l0ts
                                                   and/or
                                                   B hlgh rlsk adult
                                                                                                              ,   FEB   ¿E    20ffi



                                                                                                                                   u'r¿ã
                         Na¡ne             you desire proüection frörn)
                                                                                          Çase   #
                     VERIFTED P E]TTION FOR O.RDER OFP
                                                       ROTE                                                        ON
    I   request an Order of protecilon against



                                                                                                                            at givlng
                                                                                                                            netutn t0
                                                                                                                            rior

                                               P   ETTTIO N E R IN FO RMATION.
   ïhe Petitione/s address for the purpose of servlce
                                                      of noilce
             (Street/ P.O, Box)
                               t/                                                iÈ:
                                                                                       cln                              607 6a
        tr Check thts box, tfth" above address is an Alternate (clty)                (sf.àÞ)
                                                                AddresÉ for Serulce of Notlce
        dlsclosure of abused ÞêFonrs actual address
                                                     woutd risk fr:rther abuse,
   PeËons      to   be included in   the Order of Protection¡ In addlfion to the Petitioner.
                                                                                             are:
                                                                          Àqe'                             RßtqtlohshlÞ to FgtíRpr êr




 Date of Birth:
                                                                                                 ale E Fernale
                                                                                            nace:
 ;'"ffi"ïH                 ",i:.
                                   Ji;Ë: % flï' i.ï H:?                                   ßfi0    _
                                                                                                      lail!
                                                                                                         tf7
                                                                                                       Eye cotur; ILQ _
 nespondent'6 Cufrent
 (Street/ P.o. Box)                                                                                                 (sø
                                                                                       (crtv)          (Stðte)           (zip Code)




Dlstinguishlng Features              (scars,             kttoos, etc.);
Drlver's Licenee #¡                                                       Llcense plate
lg13nnryræo Þy the Conturêncs ol Chief Circr¡lt Judges
ÈÎ¡€cdlvê Novelnber l, 2004
            CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 3 of 22
     Nov,       14,2018           3:06PM        Ford County Ci rcuit Cìerk                                             No,   B97l      P,    5

                                                            ')
                                         -,                                                                      )
         RËLATIoNSHIP çoÞE
         The Petltioner/Abusid Porson                   stands in the following relationçhlÞ              to the Respondent
          check                   ð

                          'RELATXONSHIP                             RELATTONSHÍP                                     RELATIONSHTP

                    Form$ Spouse (XS)                                ng (Brother/Slstor)                    In-Law (IL)

                    Boyfrien d/Girlfrlend (EG)                                 (sc)                          Person with Disa blrtty

                    chll d   tn       F¡ON    (cc)               Step-siblhg (sS)                            Person Respons            for

                    Shäred/common dwelllng                       Step-parent                                 Personal AsÊlstsnt or
                    (*l                                                                                      C'aregiüer to Person with

                    chitd (cH)                                   Grandchlld (Gc)                             Other Related tiy Blood             or
                                                                                                             Martlaqe [OF)

         BACKGROU N D INFORMATION
         1. Is there or has there ever been an Order of Protectlon in any state and counÇ nârnlng you as                                     the
         P.etltloner or Respondent?         tr No
                                                ff,tes
         lf yes, please           provlde the followìng information for each Order of Protoctlon:     Date bf explraHon
                                             .NAnßg o,f RÊspondent- ,,                 Case NurnbFr *




         2' Has a chlld/dependent/hlgh  risk adult of elther'party been desìgnated as elther a Respondent or
         protected person ln any other Order of Frotection, Custody or Guardianship próceeding? pYes. tr No
         If yes, please provlde the following informatlon for each Order: .                                                Date of ocplratlon
         Name of Þetitioner                    l[Fnt-e of   Respori4cnt                 SVÖpunÛ' Ëqs.q Number          ,
                                                                                                                             fm       wvvl




         3. Are there now, or have there ever been, any civll, crlrnlnal, or dlvorce proceedings lnvolvlng you,
         ône of the protected persons and/or the Respondent? Æ"fes E No E None Known

     ,
         rf yesT ptease list ail pending cases betow              . Inf ,*lrn"t Å                         fu.*       hk,lrl.,ixlÌ)
            a, Type of Casei                                                                    Result:
                    'State/Countyl                                         Case     # (if known)                           Date
            b.      Type of Case¡                                                               Result:
                .   State/County;                                          Case     #   (lf known)                         Date
            c.                                                                                 'Result:
                    Type of Case:
                    State/County:                                          Case     #   (if known)                         Date
                                                                                                                                  -
     4.     Venue is approprlate ln thls county because:
            tr The PeUfioner resldçs here,
            Fihe
            I
                        Responåent resides hers.

T,
            DfThe abuse occu¡red here.
            tr The Petltioner ís here bernporarily to âvoid                 qbuse,




                                                                  Page e   of 1l   - PetitÍon
     CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 4 of 22
ltlov.   l4,20lB      3:06PM           Ford County    Circuit      Cìerk                                     No, 897   1   P,   6



                                                  )                                               )


         5. I am requestlng   an Order of Protec'tlon because the defendant did the followlng things on the dates
         and times lndicated below.

         Date

         l4January    2016      Respondent entered my home and property at           f t lr Street North Clarence
         Through               an unknown number of times. On the Z2nd of January the Respondent took a

         23 January   2'01"6 trail   cÐrnera valued at $89   from tny proper$, where it was set up to recorrl

                               as a security camera. l called the respondent and asked if he had been at the

                               property and he admitted ¡t, but stated he had not taken the trail carilera.        I



                               called the Ford County Sheriffs offlce and they took a report and collected

                               evidence includlng shoe prints and a piece of blank paper that was taped to the

                               front door of the house. During rnost of thls tlme I was gone to Texas

                              and   the Republic of Mexico.



         January 17, 2016 One of my horses became inexplicably lll. The veterinarian could not explain

                              the íllnes, and five days laterthe horse died. During my absehce, my adult

                              daugh                    lled the Respondent and asked him to assist my other

                               adult daughter Mlllh gettirt6 the sick horse to her feet' He came
                               and assisted fvfffflnce in when she was there. The month before

                              we lost a horse to what we thoughl at the time was cfearly tetanus.



          January 23,   2016    Respondent replaced the camera 0n a tree at my property. I took the camera and

                                advised the Sheriffs Qffice of íts return.   I   checked'the pictures, and there were

                                three deleted Pictures,



          January   24,?:0L6 I took the disk frqm the camera to Simplified Computing.



          February 2, 2016 Simpllfied Computing recovered one readable p¡cture from the disk. lt showed the

                                inslde of a ilickup truck wlth a blue plece of paper stuck ín the dashboard dated the

                                22d ofJanuary.




                                                                             ['nqo] ol
                                                                                                      t''{
       CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 5 of 22
Nov.   14,20lB   3r06PM              Ford County         Circuit      Cìerk                                 No,B971 P,   1


                                                )                                                  )

                       I       told the Sheriffs Office, and then checked local Dodge plckups in Clarence. The

                       dashboard was that of a Dodge pickup, and my brother had one so at last I checked

                       his pickup, parked at the United Methodlst church in Paxton- The plckup dashþard

                       and blue piece of paper matched.

   February   2,2t76       I   texted my brother to meet with me al my parenfs house lri rural Paxton, advlsing

                           hlm offin6erprints and pictures, and that another properÇ owner in the area

                           was concerned about the thefts from my place. He ardved at about 8:30 pm,

                           entered my parenf        s   home, âttd rivhen I asked hirn why he took it and erased the

                               plctures he stated, dMaybe ljust don't like having my plcture taken." He then

                           started screäm¡ng at me about          a   traller accldent that took place in January.

                           He walked toward me and screamed in my face at less than arm's length, raising hls

                               arm, and placing me in apprehension of receiving a battery. He had never

                           expressed any anEef

                       to ¡ne over the accident prior to that time, I had offered to pay him for any damage

                       prior to borrowlng the trailer, and he has never asked me forany money.

                       Although he did not say so, lt seems to me from the fact that he immediately

                       started talking about the accldent when I asked hlm about the pictureg that he

                       did whatever he did at my home ln retribution for the accident. He was completely

                           unreasonable, and offered no explanation for taking the camerâ or deleting the

                           plctures and his screaming and threatening approach caused me to believe that

                           he meant to strike    me.      lf     t-fuffers     from post-traumatic stress disorder

                           as a result   of hls mllîtary service in lraQ, as well as mental problerns, confusion,

                       and fits of rage ãs a result of traumatlc brain injuríes,                       prescribed
                                                                                           fVuas
                       medlcatlon for his mental ploblems, but he has stated to me that he does llot

                       take it.

                       Although he does not have a concealed carry perm¡t, he ís known to me and rny

                       family to frequently carry a Colt Model 1911 .45 automatic. Respondent was ínvolved

                       in a past altercation when he shot at two men at hls former home ln [oda.

                       I   frequently travel on business, and my aduft daughter,            MIÞf¡

                                                                                      [,oq*(
                                                                                             rt        ì1
  CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 6 of 22
l'lov.14,2010     3:0iPM               Ford County      Circuit Clerk                                   l.lo,B97l P, B




                        fakes care of my animals at my Clarence house'

                        PetÍtioner is afrald th¡t he will

                        return to Clarence and harm one of us or mY horses or dogs' The

                        Respondent has a hi$ory of taking and harrning animals, as he took

                        a cat from my wife and l's home in 1990. The Respondent also shot four
                                                                                               pet dogs


                         of his own in a roge when they got out and kllled a goat ln 2002'

    February 3,   2016       The Sherlffs office advised me that      JJ Hlad confessed tq taking the cÛmera.
    February   4 20i6     I was    advised that the Respondent had leÈ the state of lllinoþ and gone to Florlda'

    February t¿þ18, 2016 I was gone to the state of New York.

    February   2X,,   2016   | r,vas   advised the respondent has relurned to his horne ln llllnois, and Is still

                             enraged over the incïdertt. ln order to avold a confrontation, I avoided hlm

                             all that daY.




                                                                                                              lû tr-{
                                                                                                       toln
             CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 7 of 22
    Nov,     14,2018      3:0.7PM         FordCountyCircuitClerk.                                            No.B971 P,9
                                                  '\.
                                                  .l                                                    )
                                                  REMEÞIEq sEc.TIO¡|.
                                                        (750IICS 60pX4)

     .
         PURSUANT TO THE XLLTNOTS DOMESTIC VTOLENCE ACT (-trHE                                          AcT'lf   THE
         PËTITIONER SEEKS THE FOLLOWTNG REMËDXES¡

         PABT      A.    REMEDTES TNVOLVTNG FERSONAL PRoTEGTTON
           ,/
         Wl, (nOf) W¡th respect to all protected      persons, that the Respondent be prohiblted                  tum
         corrimlttinq the followlng acts of abuse or threâts of abuse (check all that apPly):

             tfff{arassment, lnterfertnce with porsonal llberty, physical abuse, or stalklng.
             Ë fntlmidatlon of a     dependent. "                                       o

             ¡ Wilffuldeprlvation,
         .   D Neglect
             tr Exploltatfon,

         (r.     ßoa) stuy           Away                                       {n^
             Ë a. That the Rospondent be ordered to stay at least 7 "u feet away from the Pétitioner,and/or=
             protected person(s)'and thelr resldence,.school, daycare, employment and any other speciFled

               'S"taV Aïuay" means        for                    to refrain from both                        Þrêsence a hd
                            ç o¡ta-ct W ¡th
               n o n p IrYsi_c_ä I
               to, telephone calls, mall,
                     or     not know               the order
                    'Respondent þe               from enterlng or remalnlng whlle Petltloner                      þrotected
                                      Þ



J
                 åT,fJlÍ?':'/J'it L't'åtåtcurrenuy       rocated      * ZQltr                   t/ 1larrnc,- lL        6 a:r 6 d-"

T             ffiat,.
                Wt
                           of ths           speclfled places, when Petitioner an                                        ls/are
                 Fn"y
                                                                                                                                         (<-
                                                                                                                                   ")l
         tr3.                            be
                                                kl      â,
                                                        from
                                                                    g,
                                                             enterlng  or
                                                                                  t"î
                                                                                   ln
                                                                                            I  útf                          il"nit o-
            household while undor the lnffuence of drugs or plcohol and constituting a threat to the safety or
           well-being of Petltloner or Petitionefs chlldren.

         PART B. REMËÞIES INVOLVING PROPËRTY (These rernedies do not afrecttìtte to
                  p*pertY (75o ILcs 6o/214(bXZ)).
            :
         tr 1, (R02) Tbat the Peutìoner be granted excluslve possession of, and Respondent be prohlblt'ed
             frorn enter¡ng or remalning present at the fesidence/househuld located at:
              (Street)                                                       (crrY)                 (sEre)             (Zp Code)

             (Check one)
             tr Petitionei hai a right to gccupanËy and Respondent has no such right, or
             tr Petitioner and Respondent þoth have rlght to occupancy, but the.balance of hardshlps                       favors
                 Petltlonet's occupäncy over Respondent's.
     E 2.         (R10)  That wlth respect to parsonal proper[y possession should be awarded às follows:
             E.a. Petltloner be grahtêd the followlng personal propertyl

                                                         Raqe   &or   r{ -   Pefitìon
       CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 8 of 22
    Nov,   14,2018    3:07Plyl          Ford County   Circuit    Clerk                                           No.   8.971 P.   10



                                                 )                                                           )
            p   b, That the Respondent be ord'ered to promptly. rnake availabla                   ùo   the              the followln g
                properby over which the Respondent has                              n0r



                                                                             would rlsk abuse or ls
                   Impractlcabte End the balançe of hardships favors temporary possession by PeHtloner,
                   ahd/or
                tr Petitìoner clalrnsprÐperty hs mar¡tal property, and a proceediñg has been filed underthe
                   Illlnols Marrlage and Þlssolutlon of Marriage AÇt (*IMÞMA'),
            E c. That Resþondent be gÌven his/her         t   clothlng tr personal adornrnents
                                                                                               'tr
                                                                                                   medlclne
                tr other personal propêfty,
      Et{        (RI,o) That personal property be tmnsferred:
            tr at the resldence, or
            trat
                      (Sûeet)                                             (ciÈy)                                              (zlp code)
           That  lþtransfer of personal property take place In the presence of:
                Ef'law enforcernent,.or E ah agrêed-upon third party, namely
                E Respondent tr Petltloner   have the right to enter the resldence to retrieve the prcperty but
                   only ln the presence of law enforcement or the deslgnated thtrd partV.
            Time and date of tmnsfer¡
      {q. (Rrr) That Respondent be prohibited from                    ta.klng , transfering, encup¡bering, conceall¡g,
            darnaglng,                               of the followi ng                  and/or persoilal pruperty:
                                                                              (/
                                                                                   ç!
I
I           (C|'Êck as appller)
            IA?etitioner, hut not Rospondentr Dwns the property, or
            tr The Partles owtt the property Jolntly, and the balancs of hardshlps fayors grantlng thts remedy,
               and/or
            EI Petltloner clalms propêrty as marital propèrh/ and a proceeding has been flled under the
               Íuoun.
      tr    5, (Rf I) That  Respondeht be prohlblted from using financläl or other tesourcðs of an aged
            mernber ôf the fôÉìlfy or household for the Þroflt or advantage of Respondent or any other percon,
           ,/
     d    A, (RI1,5) That the petitioner be g¡ânted the exclusive care, custody, or control of an! animal
      owned, possessed, leased, köpt, or held by elther the petitioner or the respondent or a minor chlld
      residing in the resldence or household of either the petitloner or the rêspondent and order the
      respondent to stay away from the animaf and forbld the respondent frotn taklng, transferting,
      encumberlng, conceall¡9, harmfng, or otherwise disposing of the anirnql,




                                                          Paoe'fr"of_rl   -   eef ltlon
       CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 9 of 22
Nov,   14,2018          3:07PM     Ford County Ci rcuit         Cìerk                                  |to.   B97l   P,   ll
                                               ))
  ÞART C. RET"IEDtrES INVOIiT¡NA CHXLDREN

 List tlre full narno, age, and the state of residence of all chlldren             not listed on päge L of thls
 Þetition whose custody and or vlslhtion may           be                                     of an order of protecqon
 ag_ainst the respondent. Any prtor orders of         Þrot                                   tanshlp pro.*"dings
 affecting the chlld should be listed in the        Bacþro                                    of tlj of this petitton,
                 Full   Naine                                        ASe shrê       qlJ.êstdençe getilUwbñ_EÊlttESqEf




 tr 1, Thatthe primary Ëôretäker of the mlnor chlld(ren) is 'tr Petltloner ft Respondent
            tr   Other Person¡
                                                             (Name End Addrtss)

 tr 2, (R05) That Petltlonêr be granted the physical care ând possession of the r¡rlnor child(ren) of
            the partfes, and thatl
       tr   a. Respondent be ordered to rêÌurn the minor children to the phystcal carê of:
            tr   Petltloner
            tr   Other
                                                       (Nama end Address)

            .0n                                                        at                           ,,         am/pm in the
                  presence of   .** ,*- . .                        _'-. -_*_                           -__                     ,.

       tr   b. Respondent be ordered not to rernove the mlnor chitd(ren) from the physical care of the
            PetlUo n er, scho o[schoo I grou nds, o r babysitter/daycare p ro vid e r.

       tr  c.'Wlthln 24 hours of the issuance of the Order, the clrÇult Clerk is dlrected to send wrltten
       notlce of tbe Order to any Þrotected child's day ære or school, specÍfically to the follówinSl




                          (Provlde chlld's name, then Nqme and Âcldress for each        sfiool / day care)
h 3.        (R06) That the court award Petltloner   tBmporary cuFtody of the mtnor chlld(ren) of tle
       partÍes. (Please notË, t€htÞorary custody le ûot available as a rernedy in an emergency order of
       protectlon).
     n      a. The'children were born prior to or during the course of the marrlage between the parHes¡

   . tr     b. Thê'partles ffrê unman-lêd; the children are chlldrtn ln comrnon oTthe parues; and there
               tr h¡s / û has not been a legal determlnatlon of parentago.

       IJ   c"   If neither of the qbove applles, please axplaín           here:




                                                      Paoe   gof 1ll -   Potltþn
     CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 10 of 22
l!ov.l4.20lB                3:07PM     Ford County    Circuit    Clerk                                       No,B971 P. l2

                                                 ))
 ct     4.       (R07) (Visitation)       That the Couru provlde for vlsltation as fottows:
        t        a- _Ë
                       Deny/ D Restrtct vlsttatlon because the Respondent has or ls-litcely to:
                 tr Abuse or endangerthe mlnor chlld(ren) durlng visltatton.
                 tr   Usevlsltation as an oppottunlty to abuse or harass pefltloner, petitioner,s                farntlç or
                      household members.
                  E Improperly ionceal or debln the rnlnor chlld(ren).
                 -E Act ln a
                             rlìanner that ls not ln the best Interest of the mlnor chlld(ren),
        tr b, Reaerue vlsltatlon unttlfurther hearlng.
        tr c. Allow the Respondent to have vlsltation wfth the mlnor chltd(ren)r
                 tr Ever¡r                                                   ftom             arn/pm to                   ain/pm,
                 û Each weekend from                                                        m/pm to                       äm/p¡n.
                 Ë Every other weekend from                                                        to                     am/pin,
                 tr Other:
                                                                                                             -
                 11   Holidaysl                                                  from   _     am/pm to       _            arn/prn.
        tr       d.'Due to the necesslty of protecting Petltionor from further abqse, that Respondent be
                 prohlblted frorn golng to Petltlone/s resldence to meet the mlnor chlld(ren) Ïor visitatlon:
       Ü         e. That the Respondent be o¡dered to Þlçk up and return the chlld(ren) for visitation at:

                                                                      I   city   I
       tr f. That visltation take
             .                           place at
                                                                            (Street Addre5s / ctty / Sþtel

                      and that transportatlon be prwided by
                    vtsttatlon be supervlsed by
     ' H g.tllðThät                                             .,                      who has filsd or will
                an affldAvlt acceptlng tesponålblìlty and acknowledsÍng accountabJtlty.to the Ccort,
                                                                                                        ,



       tr h. Furthei, lhat the court order the Responde[t to return the child(ren) to petRloner or
                 Petitiqnefs designated perso¡ lmmediately at the end of vlsltatton.
       'q        i. That the Respondent bd allowed vlsitation ihat the Court finds to be ln ihs best lnterests of
                 the drlld(ren),

 E 5. (ROB) That the Respondent be ordered not to conceäl the mlnor chlld(ren) withín the sÈte
       or remove the child(ren) from the State of Illf nols.
tr 6. (ROgj That the Respondent be ordered tb appear ln Court
   tr Alone El With the minor chlldren
       E To preven                                ncealment of the chlld.,
       tr ïo return                                of the Pebitioner, or
       tr To p'ennlt                               amÌnatlon of the child or Respondent.
A 7. (R15) That Respondent be denled'access to and be prohibited ftom ¡nspêcilng, oblaining, or
. the
   attemptíng to inspect or obtain school or ahy rther records of the mlrror child(ren) ln the care of
                 Petitioner because;
       F Petitioner ls requesting that the order of Protection prohlbit Respondent frorn havf ng contact
             with the rninor child(ren), or
 '    tr Petitioner's actual addr.ess is omitted dueto the risk of furtlrerabuse, or
      tr It is necessary to prevent abuse or wrongful removäl or concealment of the rninor                            chtld(ren),




                                                       Page   I of 1Þ - Petüon
   CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 11 of 22
Nov,   14,2018 3:O7PIvl Ford County            Ci   rcuit   Cìerk                                    N0,8971 P,       13


                                                                                            )
  PART       D. FIREARMS (Respondent              rnust be present ln court or have had actual notlce
                      of 'these proceàdlngs before n turnover of firearms can be ordered)
  { t,    (R14.5) That the Respondent be ordered to turn over any and all firearms in his/her
       possesslon to a faW enforcement agÈncy because:
             RoepondeRt
             tr  has used or threstehed to use firearrns agalnst me, and/or
             tr/Ís likely to usê firearms lltegally agalnst me,



                                                    of firearns,
                                                          lnâ
                                                                   or           offlcer when encotrntered,


  tr    2.   The Respondent has the foflowlng firearms (descrlbe each);
                                                                                            Loc¡tion
                           Des\Ilntlon
                  5
                                                                                                ^l
                  s




  PART E, ECONOMIC REMËDIES (Economlc reÌnedies aÍe not ¡vallable atthe
          EmergenÇY hearlng.)
  81.(
    tr ã                                                                    to pay tempomry chlld support.
    Hb                                                                      to påy temporary support to the Petltloner,
    tr6                                                                 i

                                                     at
                          (Employor)_                                   (Street   Address)              (ctÈy/sbte)
             and has ah approxl¡ate take-home pay of            $-HweeklY                 trbi-weeklY
             tr        of the month tr monthly'
          -/-
  tr 2. (Rfg).That    Respondent þe ordered to pEy Pet¡tione-r for losses sqfÍered as a dirÈct result bf
                                                                                                         '

     abuse, neglect, or exploltatlon, including:
     tr Medical exÞenses
     E lnst earnings
     tr Repalr/replacement of PropertY
             dama$ed or taken
        tr Reasonable aftorneYs'fees
        H Movlng and other travel experrses
        n Rpasonable expenses for houslng other
                a. domestic violence shelter/mea ls
       'tr than
           Êxpenses forsearch and recovery
             of chlldnen                                                                                        fEknownl

        H Other
        If you deslrc payment for any of the above, please brlng docurnentation (recelptar etc')
        to The hearîng'
  tr 3. (Rl6) That Respondent be ordered to reímburse a shelter providing temporary housing or
        counsellng to Petltioner. :

                                                     p¡nall of 'l [ - Peltion
   CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 12 of 22

Nov,   14,2018   3:07PM   Ford County Ci   rcuit   Clerk                                 ]'|o,8971 P,   14



                                      ))
  ÞART F. MISCELLANEOUS REMEÞIEs
       r
  Ef1. .(R04) fnat the Respondent be orde¡ed to undergo and successfully complete counseltng.
    (ff you desire that the Respondent undergo rouneeling, you should cúeck this bo+'but
    thls rernody ls not ¡vhilablô at the Emorgancy hearing,)

  E 2.     (R1.7) rhat           be         ordered and                    as followsl


                                                                                                        Or




  WI|ËREFORE Petitloner rnoves the Court to grant the rellef requested in thls petlgon.

                                           vERXFXCATTOI{




                                                                 ØÉ
                                                        Slgnature of



                                                           P*             f+
 Attorney for Pelltlonef:
 Namer
 Address:
 City;           _          .   State:             Zip Code:
 Phone:                           Faxi
 ARDCì




                                           Pa6iel$ of   th.-   retition
     CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 13 of 22

N0v,14.2018           3:0BPM           Ford County   Circuit   Cìerk                                       N0,8971 P:          l5


                                                            Coutt Ph.

Emergency                                                   Court                                         JUDICiAL CIRCUTT


Order of Protection                                         County                                          State of ILI-INOIS

                                                            Case No,
                                                                                        I 'ùP'{
PETTTXONER                                                                                                FIITD IN
                                                                                                            {lF F[)RD COllt,lTY ILTINOIS



Flrst                Mtd        e    L¡st                                                                       FEB 2 2.     2016


                                                                                           (nlê stðrnp)



     Petltlonêf
And,/or on behalf of ot}er protected person(s) llsted below:
Ë ch¡ld(ren) as noted on page 6, Pa rt C of this order
E Þependent
NH
 RESPO
                                                                       SEX       RACE           DOB             HT         WT,



 Flrst                          le
                                                                     lt¡.        hJ                          )rId¿a
 Relationshlp to Petitioner:                                           EYES       HAIR SOCIAL SECURITY (last 4#s)

 Respondents Address:                                                                           )00(-)fr-
                                                                       ÞLv       rTLû

                                                                       ÞFJVERIS LIC.        #      STATE       Llcense Plate #

                                                                              ft,vll
                                            dang èrou5



 THË COURT FINDS:
                                                                            the Respondent wlll be provlded                      with
 That      lt   has jurisdlctton ourr tþe pailüoner and subJect matterand
                            and ¡n opporrunity'to be heard withln the tlrne requlred by Ïllinols law.
 Ë;;;"bËi;trcË
 THE COURT oRDERS¡ (Rddttional terms are set forth hereln)
                                                                         protecled PÊrsohs. (See R0I')
 tr That Raspondent ls Ptthibited from furthar acts/th reats ofabuse on
                                                              and/or other protected persons, (See R03)
 H That ResPondenh is odered to staY away from Petttloner
                                                              Daycare / School Notice(s). [See pa$e 7)
 U That thê Clrcuit Clerk ls ordered to send withln 24 hourç

 The terrnq of this Order shallbe effective until
                                                               3*
                                                                        (Dale)                      fflme

                                                                                        set for:   3^
 R hearlng on         the çntry ofa Plenary/Interim Order of Protectlon            ts
                                                                                                             (Date)
                                                                                                               Courtroom:
 at the
 APLENARY                    ORDEROF PROÍECTTON MAV BE ENIERffi A GAI¡Vsf YOU BY DEFAULT XF
 YOU        FATLÍO      APPEARAT SUCH HEARTNË,
 Form ðpÞroved þy the Conference of Chlef circüll Judgês'
 Êfective Nover¡ber   2oÛ4 l/
 , t^È -^-'-'
         CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 14 of 22
     l'lov,   14.2018     3:0BPM      Ford County Ci    rcuit Clerk                             N0,8971   P   16


                                           ))
                                      NOTTGES CONCERNXNG TFIIS
                                   EMERGENCY ORDER OF FROTECTXON

                                         WARNTNG TO RESPONÞENI
              Molatlng this order of Protection ls punfshable by imprisonment orflne or both, and can
              callse your bond to be revoked, result in a contempt of court citatlon against you, or the
              flllng of a criminal charge"

              This protection order ls enforceable, even wlthout registration, in all 50 states, the Dlstrìct
              of Golumbla, trlbal lands, and the U,S. Tenitories pursuant to the Vlolence Against Wornen
              Act (18 U,S,C, S 2265). Violatlng thld order of protection may subject you to feder¡l
              charges and punlshment, 18 UiS.C. gg 2261-2262.
                                                    'Thé
              Only the court can change this order.       Petitioner cannot glve you legal perrnisslon to
              change this order. If you go Fear the Petitloner, even with the Petltioner's consent, lou
              may be arrested. Unless the court modlfles/dìsmlsses thîs order,'you càn be arrested for
              viplating this Emergency Order of Protectlon. YqU act ei"your.pJû{n"rjåkif you disiegard.
              thls   WA,RI\{ING.

              You have been served wlth notice that the PetÍtioner has flled for a Plenary or Intetirn
              Order of Protection (effectlve for up do two yearrs), and have been provided with a date on
              whlch yûu must appear in court lf you wTsh to contest entry of the order. If you faìl to
              aþpear, an order of Protection may bè issued ln your absence,

"i
¡
{                                           NQT,ICE               T.
                                                                       p   PËTITIo,IN ER

              You cannot change the terrns of thls order by your words or actions. If ths Court has
              ordered no colitact or exclusive possession of the resldence, only the Court can allow the
              Respondent to contact you or return to the resldence. ff you and the Respondent want to
              resume your relatlonshlp,.you musü ask the'Court to rnodlfy or dlsrnlss thfs Order of
              Protectlon,

              If you wlsh to ask the couË for an Interlrn or Plenary (Flnal) Order of Prqtection (effectlve
              for up to two years), you rnust appear ln court on the date set for a hearing.


               N   gTrqE To ALL         LA\IY .EN FORçEI,I                  E   NT nC EN CIES. ANÞ   O FFTCERS^

          This Order of Protection Ís enforceable, even without registration, in afl 50 states, the
          District of Columbia, tribal lands, and the U.S. Terrttories pursuant to thn Violence Agaìnst
          Women Act, (18 U.S,C, g 2265), provlded notice of thls Emergency Order of Protection has
          been provided to the Respondent, Vlolatlng thls Order of Protectíon may subject the
          Respondent to state and/or federal charges and punishrnent. ls U.S.C. EA 226L^2762.




                                            Påge   2 of tr.   -   Emergency Order of ÞmÞctlon
      CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 15 of 22
Nov. 14,   2018      3:0BPM       Fo   rd County C i rcu i t             Cl   e   rk                      No,B971 P, l7

                                              )
                                                  t¡oTrc@
       [¡y   knowlng vlolatîon of an order of               p
       ex$l oìtation, harassment, ntimfdation
                                          i

       deprlvatlon, or entering or rernaining                presen
                                                                                                                    r
                                                      emeanor and a seÇon.d or subsequent
                                                       exclusive possession of the residence or
                                                     trespass to land, Any knowing vìolation of
       an order awardlng legal custody  or  phystcal  care of a çhild or prohibiting removal or
       ioncualm"nt of u .f,ila may bri a cláss 4 fielony, statklng ls a cless 4'felony for a first
       oäensu and a class 3 felony for a suÞsequent offense. Any wlllful violation of any order
       is contempt of court. Any vlolation may result ln flne or lmprlsonment'


 FXNDINGS             lJurisdictlon]
 The coi.lrt, havlng revlowåd the verified pefltion und having examined the pêtltloner under oath or
 affirmation' finds thah
  l,  Good cause exlsts for qrantjng the remedy or remedles requested wlthout
                                                                              prior qervice of process or
  notice becausel
               -/
                       harm that Remedies 1,3" 5,8,9, 11, X4, 15r and 17 are intended to
                                                                                                  preventwould þe
       n,  Iff¡r
       ' --^
                                                           given prior  notice,    greatgn notlce than was actually
                  lt[ely to occuif  Û,"  Rsspondeni   were                      or
                  glveir, of tho petttione/s efturts to obtatn Judicial rellef,

       B.   tr     For Remedy 2, the lmmedtate danger of further abu"e of Petitioner by Respondent, if Petltloner
                   chooses orîu¿ chosen to remain               ll
                                                         tne resldence or hoúsahold whlle RespondBnt was g¡ven
                  -any                                                    given or of Petltloner's. efforts to oblain
                       Þrtôr nòtt.* or greater nouce than was actually
                                                 hardshlps  to  Respo,ndent  of ån Emergency order gmnting
                  5uJriiat reliãi,ãutwãlghs the
                  Þetitioner eXåluslve.fossÊssign   of the fesldence' of household'


       C.    n for                             spositlon of the personal pLoperty would llkely.occurff the
               .Res                            Þflor nouce, or greater notice than was actually
                                                                                                 given, of the
                petl                           judiclal relief, or Petitlone¡ has an immedlate and presstng need for
                   the possession of that property (750 ILCS 60/217(axsxlll))'
                                                                  (1)'
  2. tr      Petitloner's acttal address is set forth on Page one
             or
       D     Disclosurc of petlfioner,s address would risk furthe.r abusa. The address set
                                                                                           forth below ls the
  .          address for the purposê of servlce  of notlce oo the  peütloner ln thls case'



             (Street/ P-o. Bôx)                            (frtv)                                        (sbte)   (zlp code)


  3,   Àf    The persons protected by thls order are;

            ff*'uontt                                                     ñ-.r ^ of
                                  who are so ldentffled on pãge 6 of 11, Part C
                                                                                 -¡!L!^  -,r*-
                                                                                    this order.
             d    chlld(ren)
                  Ulno¡.

             tr   other protected panies llsted in page 1 of 11 of this order,
  4. fft'e          couft has Jurtsdlction over the minor chlld(ren) and/oi' other protected persons.
       .     (7s0 ILCS 60/208)



                                                  Page 3   ot 11     -   EmergenEy Oftler of ProÞctlon
       CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 16 of 22
    Nov.   l4,20lB 3:08PM         Ford County     Circuit Clerk                                            No,B971 P,       lB

                                            \                                                 ìsUp      to the ResPondent as
      RELATIONSHIP GODE:               The jtitionur/Ruusecl       Person stands in reìa
      (check allthat aPPIY):
                                                                                                       REUITIONSHIP
                        RELA1IONSHTP

                                                    sibl tng                                       In-taw (xL)
                 Forrner Spoupe (Xs)
                                                                      (sc)                         Person wlth DlsabilitY
                 Boylrlen       end (Bc)
                                                                                                                        for
                        in Common (Cc)                                I                            Person
                                                                                                   Hlqh-Risk
                         not
                                                     Step-Parent                                   Personal Assistant or
                 Shared/common                                                                     Caragìver to Person wlth'
                 (cs)
                                                                          (Gc)                     õiñer     Retated bY Blood    or
                 chitd (cH)                                                                         'lvlarrlaoe (OF)



       FINDINGS [General]
                                                                                                oath or
                                              petltlon and having examlned the petitìoner under
       The Courtr haVlng rãvtewed theverìfied
       affirmatlon, flnds thatl

                                                                      orthe chlld(ren) so identlfled on Part       C (pðge    6 af

                                                                      oizr+(a))'
                                                                                              own Þehalf due to age'
        tr The abused person(s) is/arè u.nableto b
        - t sattn, ¿Éan¡l¡ty, oì ínoccesslblliw (750
                 Petltlon has bsen flled on behalf of a high-rÎ
                                                                                              titles who has been
       '-El The
            ;'bis"d-, *àr*iø ãi'.*ploited bv a rainilv orh
I                                                         rn       ente                                 lng or in another
           - An.orde
           tr
              proc.eed                                                       been desrsnated

            ' as eithe
                                               -tÏiÍ
                                                                           this case'
           ff Is (IRDEREÞ the folìowlng remedies that aré checked apply ln
                                                          PROTECTION
           PART        A.   RE},IËÞIËS INVOLVINb PERSONAL

           tâ,(R9f)(FollceEnfbrced)Withrespecttoallprolectedpersons|Respondentisprohiblted
                                                            àitnruàe of abuse (check êll that apply):
                   comrnl[ilnq thd followtns acts of ab-íse
                from
                                                                 physlcãl bbuse, or stalking,
           mrdu*rrr.nt,     interfererice wlth personal liberty,
           É intimidatlon of ä dePendent'
           tr Wltltuì deprivatlon.
           tr Neglect.
           D ExPlolhatlon'




                                                Page 4 of 11   -   Emerqency Ordel of Protectlon
       CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 17 of 22
    Nov.   14,2018 3:OBPM Ford County Circuit Clerk                                                                       No,    B97l P. I    9



                                                                                                             )
                                                                                      50,4 feet away from the Petitionêr and/or
                                                                                                           and

                         means fo r the re6pond ent to          frqtn b oth phyeical Fresehcê and
           "5tåy                                               direct, lndlrect (l ncludingt but not lfm Ite d
           nonP hyslcal contact with the pstltio nÊr whether
                                                                          or throug h third patti es who
           tot telephone cä[lFr mail, emal I, faxest and wrltten notes),
                 or     not know ab                  of          Il¡
                                                                                                            protected person(s)
                                          ls prohlbited from entering or remalnl ng whlle Petltloner and/or
             is/are Present at:
             oñnft              place of resldence currently located at
                                                                                                tu     /¡r    í/                              6¡1s           r
             @at                                                                                                                                         '


                                                                                         protected person(s) is/are present:
             WñV               of the followlng specified places, when Petllloner änd/or


                                                                                                   or rgmalntng in the resldence
     n
     - 3. (Rf4)(Þollce                       Entorced)     Respondent ls prohÎÞited.frorn entering
                                                                                                                       a threat to the   safety or
           oi ¡äu".hóld whlle under the lniluence of drugs or alcohol and canstltuting
           well-belng of Petitlondr or Pstftloner's chlldren'

     PART          B,          RE.MEDXES TNVOLVING PROPER'IY
                                          peflHonerls granted otclusive possessionof, and Respondenl ls
            íROZ)(polìce Enforced)
                                                ^"å.o^I ¡r Ìhe rê.qidênce/household located
                                     .oriaiatna                                             at:
      . prctrr¡¡tÀ¿ fìom êhterinn nr
                                                                                                \ev'                              (stäbe)   f¿tp code)
           (Sheêt      /   P.o.'   tox)                      ,                                         '
                                                         'occupancn/
                   '     -,:loner has a rlght to
                           .                           and Respondent häs no'such rfght' or

                  tr   peHüonei and Respondent both have right to occupuncy butthe balance of hardshlps favorrs
                                                                                    tlre f¡ctors set föfth in 750
                       tempomry po"r"r.ùn-uv Þãirüonàr, thã court havlng cdnsldÉred
I                      llcs        6Ò/214(cxz)'
      tr   2. (R[ò)(Court                   Errforced)   þersonal Property
                                                                  personal property:
           É a, Petlttoner is granted.Þossesstôn of the lollowlng



                                                                               above' the Respondent shall
           tr b. lfthe Respondent has' possesslon of tho Property llsted in za
              prornptly rnake lt avallable to the petitloner'

             wtth respect to 2a and 2b above, thô court finds as follows:
             tr     Fetltloner, þut not Respondent, owns tha prope$y' or
                   The
                                                                                 abuse or is lrrrpracticable and th¿
              tr The parties own the property Jolntly, and sharing lt would-rlsk
                                                          possesslon by Petltloner, and/or
                   balance of hardshipe faúors temporary
              f,   pett¡onet        property as marital property, and_a proceeding has been filed under the lllinois
                                      claims
              -    lvlariraée and Disiolútton of Marflage Act c'ü'¡ DMA').

                                                                               tr   personal adornmertts         tr   medlclne
           El c. Respondent ls given hts/her tr clothlng
              t  other personal properly, na¡nely                 .




                                                            Page 5 of 11   -   Emvgency Order of Protectlon
     CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 18 of 22

    Nov,l4.20lB       3:0BPM              Ford County      Circuit Clerk                                      ltlo, 897   1   P,   20


                                                                                                        )
    { s. (RtoXPolice Enforceo¡ lurron"t proPerty shall be trnnttu"'o
      t at the residence, or
       Bat                                                                               (clty)                  (stðte)           (Zip   Code)

                                                                                   presence of;
                   tr"-"-             P ersonal
                                                  property shall take plaðe ln the
       That the'              '' of
                     .inforcement, or El an agreed'upon
                                                                  third party' namely
                                                                                                           property but
                                                                   to enter the resld ênce to retrieve thê
          tr   Respondent        tr Petltioner shall have tho dght               third Party
               only tn the presence of law       enforcement or thê designa[ed

       Tlme and date of transfer:
                     (flrts frar¡sfe¡ does nof, affect tÎtla tu
                                                                propafi (75o                       ltts 60/214(b) (2)).
                                                                                   from taklng, transferring, conceallngt
             çttl I)  urt Enforced) Respondent ls prohiblted ¡ell6y,¡i¡g
                       (Co                                                                   rea I or Personal ProPettYt
                                            dlsposins of thq
        ón.ùmu.rÍ,ìg, oamaqiné, ðiätn"¡wite

                       -'ltlcltly authotlzad        by the   çsu6 þec¿ssê:
        .rr.-F
                                                          prbperty' or
                        ',   but not Respondent, oÛns the
        trThepaftiesownthepropefijotnüy,andthebalanceofhardshipsfavorsgranttngthlsremedy,
             and/or
         ÉPetltlonerclaimstheprope¡tYadmarítalÞrppertyandaproceedinghasþeenflledundertheIMDMA.

      85.(R1!.)(courtEnforted)Respondentlsprohibtt{fi:Tl:]ngflnanclalorotherrêsourëêsofanor anv other
                                                ãIitr" proflt or advanfagt of Respondent
         agéd memb", or tñ. äriìiy'oitä"="rrori
                                                                                                                           , or control of an!
                                                                                                                            mlnor chlld

                                                                                                                           ffi'Jtffiü:"
t                                                      o animal'
{
                C. REMEDÏES ÏNVOLVING                             CHTLDREN
      PART
                                   partles ls/arel                                                 staL ot RelatlonshiP Induded ae
      The mlnor ctr¡l¿(ren) of the
                                                                                          Aqe      rütãeÌrË iài¿sttlarutt' PËetcdettfÁt
                         FuIl Name                                                                                               tr
                                                                                                                                           EI
                                                                                                                                           tr
                                                                                                                                           EI

                                                                                                                                           tr
                                                                                                                                           tr
                                                                                 ls tr Petltioner E Respondent
       E 1, The prfmary caretaksr otthe minor chlld(ren)
          El Other Person;                                                (Nanie and Address)
                                                                                                                           the mrnor
                                       petitioner is granted                            the physicarcare and possessron of
       ú z,     (RD')(porîCe Enforced)
                         the Parties, and
           "nitdiren¡-of                                   chlldren to the ptrystcaì care of:
                 ,i*rr"dent ls orr¡ered to retum the minor
           "'".D Petitloner
              H Other                                  $ame and Address)
                                                        at                               in the Presence
                on
                of                                                of   1l - EmergènEy   Order ol Protectlon
                                                         P¿ge 6
    CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 19 of 22
Ì,lov.   14,20lB         3:0BPM       Ford County Ci    rcuit Cìerk                                      No,   8971 P, 2l
                                              \\                                                                           of the
                                                                rnlnor child(rerr,¡ ,lom the physlcal.nåre
         E- b. Respondent is further orou/*¿ not to remove the
            Retltloner, schoouschool grounds, or Þabys¡tter/daycare
                                                                              prov                                             fls
           (750 rLis 6o/2r4(þxs)).
     n c,'ftre  Ctrcult clerf<ìnàtl, wlthtn 24 hours of the issuance.of th
                                                                   the fo
          iñe order to any protected chlld's day care or school to
          name and address of each chtld's tchooVday      care'




                                                                                         to the clerk þY a sepante
                If thls box Ís checl<ed, the Petttl oner shall p rovlde thls lnformatlon
                                                                                       abuse.
                writbn notice whlch the clerk shall impound to prevent further
  n 3.         (R07)(CouÊ Enforced) Vísitatton of the minor chlld(ren)
     .ü            vtsltatjon ìs tr dented / n reitrlcted because Respondçnt has
                                                                                         or ts likely to:
                a,
                cl Abuso or endangerthe minor chlld(ren) durlng vlsltatio.n'
                El use vtsltatlon iãan opportuntty toìbuie or hãrass
                                                                      Petitloner, Petitionet's fârnlly, or household
                      mernbers,
                trImproperly conceal o¡ detain the minor child(ren)'.
                É Act In u       inat k not ln the best lnterest oi the minor chlìd(ren)'
                            ^unnui
          tr    b, Vlsftatlon ìs rese¡ved until further order of court, or B untll
          tr    c, Visitation ls granted as follows: (ctrqct< atl ttrat anply)
                tr    Ëvery ,..                    ,,      -. F                             frorn   .   *;   am/Prn   to     arn/pm.

                E Each weekend or tr Alternatlng weekends'
                                                           SaturdaY     at                 am/Prn




                tr    Major hplldays shatl be divided as followsl

                                                                                   protected partleb frorn fuÊher
          tr     d, The court, flndlng it necessary to protect Pêtltioner or othei
                                                                                     to meet the mlnor child[ren)
                 ánur., prohtbits Reipondent ftom golng to Peililone¡'s   residdnce
                 for vlsltatlon.
           tr    e. Vlsltatlon TmnsPortatlon
                      Each parent shall proVlde transpoftatlpn one-way for
                                                                           visltatlon,         or
                 tr
                 r-r                                                shall provlde alltransportatlon forvísitatíon, or

                 tr   Other   ãrrangements                 .                      '



           tr    f, Visltatlon shalltake Place at                          (StreBt Addtess/cttY)
                                                                                                             who ls aþprovedto
           tr    g, Vlsttatlorr ls to þe supervlséd by ,   ,
                 superviseut.tt,tion-*ïwr¡or'á'iilI¿anarr¡oavitaccepttngresponsibilityandacknowledglng
                 accountabJlltY to the C¡urt,
                                                                         0r            destgnated person
           tr    h. Respondont shall return the chtld(re n) to Petltlo¡sr Petitionet's
                 lrnmediately at the end of vlsltation'
                                                        Notice to Rsspondent
                                                                          the ml nor chlldI reI) ¡f, when Responde nt
           The Petitfondr ffiÐY, by law deny Respondent accêss tp.              g5 qr alcoho and constitutes a threat
           arlves fo r V lsitallon, Ros p0n d eni ls under the lnfl uencê of diu chlld (ren or is behaving ln a violent
           to the safetY and well -bei nB of Petltl oner of Petitioner's rntn0r            )
           or ahuslve mannêr      (750 TLCS   6 ol 214(b) (7) ).
                                                               -
  CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 20 of 22
Nov,   14.2018     3:09PM      Ford County      Circuit        Cìerk                                 No,   B97l   P,   ?2




 t 4, $ln8) (Potlce Enforced) Respondent ls ordered not to conceal the minor child(ren) wlthtn
       the State or remove the chlld(ren) from the State of lllinols.
 E S. (R09)(Coutt         Ënforced) Respondent ls orderêd to appear at the
                                                                                          on
       20-    at                    am/pm tr Alone / tr Wlth the rninor children:
       E To prevent qbqse, neglect, removal or concealmerrt of the child,
   'tr    To retuin ths chlld to the custody or care ofthe Petltloner, or
       tr To permìt a court-ordered lnterutew or oxarnlnatlon of the chtld or Respondent
 D 6. (R15)(Court         Enforced) Respondent is denled access to and ls prohibited from InËÞed¡ng,
       obtainlng, or attempting to lnspecf or obtain school or any other records of the mlnor chlld(ren) in the
       care of the Petitioner þec¡use:
       H The Order of Protectlon prohibits Respondent lrom havÌng cöntact wlth the mlnor child(ren), or
       tr  Petltlonefs actual address is ornltted due to the rlsk of fUrther abuse, or
       EI It ls necÊssôry to prevent abuse on wrongful removal or concealment of the rninor chltd(ren),

 PART D. I¿1TSCËLLANEOUS REIvIEDIES,
 {r*t't                     is fu                 and enJoinad as followsl                     e                  ú

                                                                                               aL-




                                           Pðgê B ûr 11   *   Emêrgenëv   ordor0f Protectlon
  CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 21 of 22
Nov,14.2018    3:09PM        FordCountyCircuitClerk                                                    No,B971 P,23


 PÀ,RT
                                    i)
         Ë" RULXNGS PURSUANT To 75o ILCS 60/22f. taXá) and (b)(2)
The relief requested lri paragr¡ph(s)                                    of the Petltlon is/are
    tr Donied
    tr Reserued                                                                                  of                      the
 because the balance of hardshlps doss not support the gmntlng of the remedyr and"thê.grantìng
 r*tnuiy wilt result rn naiAìnrp ti, Respondent tËatwoutd substantlally outwelgh the hardship to
 the Peúttloner from the dóntaì of the i'emedy, or because




                                                                      .DätEì
 THIS EMERGËNCY ORÞER WAS ISSUEÞ                    ON;



 .I hereby certìffthat thls ls a'true and correct copy of the                                    le wlth the courb'


                                                                         Clerk of        Cirsuit Court

            (Seal of the Clerk of Clrcuit Court)                                                            Counffr lllino¡s

                                                                         Date:          Å        :)Ä

  NOT1CE TO RESPONÞENTI You fnaY petltlon the èourt, in                          accordance                                    to
  làI"i,ä"inêur''¿s¡r-ilrìi;td-it;i rÁe"ruã,u.iual prlor notlce gf the heartne                  in                             1

                         tÍrai you      å mehtorious defense  to the order or that
  oi Ctl-" Äct,..lleging           have
  remedtes, was ngt authorieed by the act.



                                                                                                     E Advocäte El]all
 .cc; É þetitioner (n"*nonO"nt(vla Sheriff) tr Counsel of Reäord                        ffbn*ntf
      E states ÀttdrlteY


      2*¡¡qru^ør          W         tl'¡-tr"*/                  ff=;           h    '

                                                                                        ¡^-      {sÅ a-        c+fiy

     . o #+ol                     ri\                             I




                                         paoe   I   of 11   *   Emeroency Order of Protectlon
            CASE 0:18-cr-00150-DWF-HB Document 97-7 Filed 07/18/19 Page 22 of 22
          Nov.14,20i8     3:09PM         Ford County    Circuit Clerk                                 No, B97l        P        25

                                         Shetitf 's Offíce, Corrrrty of               FOR| ')
                                                  þrrnnvrr        oF
                                                             sERVrcE

    cAsE +     L6OPB                               sEQllENcE 1-5287
                                                 cAsE
    FIfiED DÀTE 2122/16                    RECEI]/ED tÀTE ZlZZ/rc                          DrE    DATE 3/t4/T6
    DEFENDAIIT/WTnIESs                       ,
    PRIIúART                        "l                                   ArrERNArn / sruelo*ff        þ- Umru [            C   0   lJ   RT
                                                                                                   OF FORD COIJNTYILTINOIS

                                 IIJ
                      (ztt¡   ooo-oooo
                                                                                                       l"ËB 3    J   201t
                                                                              iTUDGE FITTON
    PTJAINTIF.F     MTC}TAETJ BEN.TAIVIIN HART                                PAXTON, ],Ir 6'0PYJ
                      ******************      *********t(tl*              * * * * * * * * * * * * * *J$llryV\*
    ************t*
    PAPERS     SERVED: EMERGENCY       ORDER oF  PROTECTÏON                                                 CTERl{


    (A) ï                          I    SERVED THE ABOVE FAPERS ON TnE DÉFENDANI                         AS FOI',Lows:
                cERTïl'l¡ THAT
     XX    1    PERSONATJ             TJEAVING A COPY OF THE ABO\TE PAFERS
                              SERVICE: BY
                WITH THE NÀMED DEFENDA}IT PERSONAÏJJY'

           -2 ST]BSTITUTB      SERVICE: BY TJEAVING A COPY OF THE ABOVE PAÞERS
                äffiIrE-nËõVn-s"oDE !{ITH soME PERsoN oF THE FAMILY, oF        THE AGE oF'1-3
                YEÃRS OR UpW¡rRDS, AlÚD I¡(FORMING    TII.AT PERSoN oF TIIE CONTEN1S
                TI{EREOF. ALSO, e coBy oF THE ABOVE PA.pERS WAS MAIITED TO THE
                DEFEIifDA}ilT ÀT TI{E ABOVÉ .ADDRESS.

            3   SERVICE ON: CORPORATIoN COMPAIIY          BTTSIIIÉSS PÃRTNERSHTP
                                                       ( on irqtmnoGAToRTES )'
                BY LEAVING A COPY OF ${E ABOVE PAPERS      -
                                                                           OF THE
                WITH THE REGTSTERED AGENT, ATXTHORIZEÛ PERSON OR PARTNER
                DEFENDÄIqT.
I
I




I
     (B)        MARK   R.   DORJAII, SHERIFF

                NN-IE OF DEFMiIÞÃNT/WITT'TE8S            .   IIART
                  sÐ( M                            RAcË      v{
                                                                     '         DoB sltt/73
                PERSON sERvED FÖR DEFEI\ÍDA\IÍ/WTTNESS
                RELATIONSTTIP TO DEFENDA}IT
                ADDRESS SERVED
                TOWNËHTP SERVED
                THIS ).Éì          DAY OF                                , 20I(            TIME$: r.í            AIvI/PM


                ÀDD]TIONAL REMARKS



     * * Cr* ** ** ****fr ** * ******    ***************++******               ** ***** ************* ** **t***
                                         OFCN.     ATTEMPTED         SERVICES               SHERTFFS FEÉS:
     REASON NOT SÉNTæP:
             MO\TED                      INIT           DATE             TIME                   SERVf,CE
             WRÔNG ADDRESÉ                                                 :     nu/Ptvl
                                                                                                MIIJEAGE
             RETURNÐ BY ATTY
               OTHER REASONS                     -/ /-/ I                  :     n¡¡/PM
                                                                                                RETURN
                                                                           :     A}4/PM
                                                                                                ATTÉMPT (S)
                                                                           :      AM/BwI
                                                                                                TOTAL
